Citation Nr: 0030358
Decision Date: 11/21/00	Archive Date: 12/28/00

DOCKET NO. 95-02 732A              DATE NOV 21, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

THE ISSUE

Entitlement to service connection for peripheral vascular disease
of the lower extremities, to include phlebitis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from July 1964 to March 1968.

This appeal arises before the Board of Veterans' Appeals (Board)
from a rating action of the Department of Veterans Affairs (VA)
Regional Office (RO) in Phoenix, Arizona.

REMAND

A review of the veteran's service medical records shows that the
veteran complained of soreness in the leg and groin area in July
1967. The veteran was admitted for five days of treatment for local
phlebitis, which included rest, warm packs, and Tetracycline. The
veteran was discharged with good results.

A review of the post-service private medical records contained in
the veteran's claims file indicates that the veteran was clinically
diagnosed with peripheral vascular disease in the summer of 1991,
approximately. At his RO hearing; (conducted in May 2000), the
veteran testified that he had had numerous flare-ups of phlebitis
after service, but he had not had medical insurance, so he had
treated the flare-ups himself. (Transcript (T.) at 2). In support
of his claim, the veteran submitted an undated letter from one of
his private physicians, Dr. S. J. G., in which Dr. S. J. G. state
that she had seen the veteran in February 2000 for peripheral
vascular disease, with significant peripheral edema. She also
stated that the veteran was prone to get phlebitis.

In light of the above, and consistent with VA's newly-defined duty
to assist, the Board finds that there exists a reasonable
possibility that assistance to the veteran in the development of
his claim would aid in substantiating this claim. See Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096
(2000). Specifically, the Board notes that in a claim for
disability compensation, the assistance provided by VA includes
providing a medical examination or obtaining a

2 -

medical opinion when such an examination or opinion is necessary to
make a decision on the claim. Id. As such, this issue will not be
decided pending a REMAND for the following actions:

1. After any necessary information and authorization are obtained
from the veteran, copies of any post- February 2000 treatment
records, VA or private, inpatient or outpatient, and associated
with the veteran's peripheral vascular disease of the lower
extremities, should be obtained and incorporated into the veteran's
claims file. This should include the treatment records from Dr. S.
J. G.

2. A VA vascular examination should be scheduled and conducted in
order to determine the nature and etiology of the veteran's
peripheral vascular disease of the lower extremities. All suggested
studies should be performed, and the examiner should obtain a
detailed medical history from the veteran as to this disorder. All
findings should be recorded in detail.

Specifically, the examiner should offer an opinion as to whether it
is at least as likely as not that the veteran's peripheral vascular
disease is related to the veteran's service, particularly the one
episode of local phlebitis. If the examiner cannot offer an opinion
without resort to speculation, he or she should so state. The
examiner should also state the rationale for any opinion expressed.

3. The claims file and a separate copy of this remand must be made
available to and be reviewed by the examiner in conjunction with
the attendant examination.

3 - 

4. The veteran should be advised that failure to report for the
scheduled examination might have adverse consequences in the
adjudication of his claim. 38 C.F.R. 3.655 (2000).

5. The RO should carefully review the examination report to ensure
that it is in complete compliance with this remand, including all
requested findings and opinions. If not, the report should be
returned to the examiner for corrective action.

6. The RO should then review the veteran's claim as to the
propriety of a grant of service connection for peripheral vascular
disease of the lower extremities, to include phlebitis, considering
all pertinent law and regulations, in light of any additional
treatment records obtained and the examination report and any
opinions expressed therein.

If the veteran's claim remains in a denied status, he and his
representative should be provided with a supplemental statement of
the case, which should include a full discussion of the actions
taken and the reasons and bases for such actions. The applicable
response time should be allowed.

In taking this action, the Board implies no conclusion as to any
outcome warranted. No action is required of the veteran until he is
otherwise notified by the RO.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

4 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

V. L. Jordan 
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

5 -


